Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 11/18/2020.
Examiner issued a restriction requirement and applicant elected Group I (claims 1-6) and cancelled the claims in Group II (claims 7-20). Claim 1 has been amended. Claims 21-34 have been added.
Claims 1-6 and 21-34 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for priority based on PCT Application No. PCT/US20/61111 filed on 11/18/2020. Acknowledgment is made of applicant's claim for priority based on United States Provisional Application No. 62/939,501 filed on 11/22/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2021, 11/22/2021, and 05/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 21-22, 24-26, 28-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Corduan (US 20190007205) in view of Schiffman (US 20180278594).

Regarding Claims 1, 21, and 32, Corduan teaches establishing a virtual layer where three private keys are generated (Paragraphs 0020, 0022, 0025, and 0030 teach an identity system may include a key manager that performs various key management functions/processes including the generation of cryptography keys, the sharing/distribution of private key portions to a plurality of trusted parties, and the storage of information of the sharing of the portions of the private key to an immutable ledger; the key manager may generate an initial private key of each user for use in cryptography and the private key is initially generated in a known manner; the key manager may also perform a division/separation of the private key into a plurality of portions (shown in FIG. 3 and FIG. 5) wherein each portion of the private key may be known as a share; FIG. 4 illustrates the key manager element may have a key generation engine, a key slice sharing engine, and a key recovery engine; the key generation engine may initially generate and/or store a private key of the user in a known manner for the particular cryptography algorithm being used by the system that may be stored in the key generation engine; the key slice sharing engine may perform the processes of spitting up/slicing the private key into the plurality of portions, encrypting those portions and distributing the encrypted portions to the trusted parties; the owner of a wallet (the user) chooses some number trusted third parties to give a share of their wallet's private key); transacting the digital asset by using two of three of the private keys and multi-party computation techniques (Paragraphs 0038 teaches the method 800 shown in FIG. 8 may be performed by a trusted party key manager, the key manager of the user or a key manager resident at the online resource that wants to perform the transaction using the private key re-generated from the threshold number of shares of the private key; in method 800 for on the fly (at the time of transaction) private key generation, a request is made to generate the private key for the transaction); and abstracting interactions between the three private keys from the underlying blockchain technology (Paragraphs 0021 and 0038 teach the system may further comprise a plurality of trusted parties among which portions/shares of a private key may be shared; in the system, each trusted party has their own separate portion/share of the private key of the user that is encrypted with the public key of the trusted party so that the portion/share of the private key retained by each trusted party may only be decrypted by that trusted party; each trusted party may be a system or computer that may have a key manager wherein the key manager may be implemented in hardware or software as described above; the system may further comprise one or more systems, such as computer systems, that have an immutable ledger; the immutable ledger may be an immutable registry for keys and the trusted parties and provide decentralized transaction consensus, wherein the immutable ledger may be one or more blockchains; if the request is authenticated, the threshold number of private key shares from the trusted parties may be gathered; thus, the entity who is generating the private key for the transaction would have each of the private key shares encrypted with his/her public key and have the same access grants; once the shares are gathered, the private key is generated from the shares for the transaction is a well-known manner).
However, Corduan does not explicitly teach having a digital asset transaction considered as a single-signature by the underlying blockchain technology; and recovering the digital asset if any of the three private keys is no longer available.
Schiffman from same or similar field of endeavor teaches having a digital asset transaction considered as a single-signature by the underlying blockchain technology (Paragraphs 0025, 0028, and 0039 teach once the processor executing a combiner module has verified authenticity of partial response provided by participating key shareholders i ∈ S={i1, . . . , ik}, the combiner module may generate a group signature from these partial responses; the group signature may be transmitted by to verifier module, and the verifier module may verify the group signature by checking that GroupSige=x mod n where n and e are the modulus and exponent portions of the public key generated by a dealer module; if the group signature is verified, then verifier module may grant user access to resource; the group signature may serve as an authenticating response to the challenge when generated from partial responses received from a threshold number of members of the set of devices; thus, when a quorum of shares are participating, the group signature may authenticate the user, allowing access to the resource guarded by authentication module); and recovering the digital asset if any of the three private keys is no longer available (Paragraphs 0019 and 0040 teach the dealer module may also generate verification values for each key shareholder that may be used by key shareholders to authenticate themselves to the combiner module; consequently, the combiner module may use the verification values to ensure that values received from key shareholders are only combined into the group response when they are received from real key shareholders, as combining an invalid partial response may make the group response invalid, rendering user unable to authenticate themselves; if a device submits a verification value that is invalid, combiner module may exclude partial share received from that device when generating the group signature; this may allow the combiner module to submit an authenticating response to the authentication module despite one or more user devices becoming compromised).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Corduan, which teaches transacting using private keys from multiple parties in underlying blockchain technology, to incorporate the teachings of Schiffman for a digital asset transaction to be considered as a single-signature by the underlying blockchain technology; and to recover the digital asset if any of the three private keys is no longer available.
	There is motivation to combine Schiffman into Corduan because the system employs a multi-factor approach that rely on a physical device in possession in addition to the credential which reduces the risk that the credential can be lost and/or compromised (Schiffman Paragraph 0001). Also, authenticating a user in this manner may be simpler for users than memorizing a password or carrying around a specialized device for authenticating themselves. Additionally, as a quorum of devices is used for authentication, if the user inadvertently leaves one device at home or a device becomes corrupted, the user may still be able to access the resource as long as the user has access to a threshold number of participating devices. Further, even if one device becomes compromised or stolen, that one device may not be sufficient for an attacker to access the resource without compromising additional devices (Schiffman Paragraph 0010).
	Regarding Claim 1, Corduan teaches a method for safe creation, custody, recovery and management of a digital asset, agnostic to an underlying blockchain technology (Paragraph 0022 teaches the system may perform various processes to manage the persona/identity of each user; the key manager may generate a private key (FIG. 3 shows the private key sharing process)).
Regarding Claim 21, Corduan teaches a system for safe creation, custody, recovery and management of a digital asset, agnostic to an underlying blockchain technology, the system comprising: one or more servers operatively connected, each of the one or more servers including at least one processor and computer-executable program instructions which, when executed by the at least one processor (Paragraphs 0053-0054 teach the system disclosed herein may be implemented via one or more servers; such server(s) may include or involve components such as CPU, RAM, etc., such as those found in general-purpose computers; additionally, the system and method herein may be achieved via implementations with disparate or entirely different software, hardware and/or firmware components; with regard to computer-readable media associated with or embodying the present inventions, for example, aspects of the innovations herein may be implemented consistent with numerous general purpose or special purpose computing systems or configurations).
Regarding Claim 32, Corduan teaches a non-transitory processor-readable medium having instructions stored thereon which when executed by one or more processors, cause the one or more processors to implement a method for safe creation, custody, recovery and management of a digital asset, agnostic to an underlying blockchain technology (Paragraphs 0053-0054 teach the system disclosed herein may be implemented via one or more servers; such server(s) may include or involve components such as CPU, RAM, etc., such as those found in general-purpose computers; additionally, the system and method herein may be achieved via implementations with disparate or entirely different software, hardware and/or firmware components; with regard to computer-readable media associated with or embodying the present inventions, for example, aspects of the innovations herein may be implemented consistent with numerous general purpose or special purpose computing systems or configurations).

Regarding Claims 3, 28, and 34, the combination of Corduan and Schiffman teaches all the limitations of claims 1, 21, and 32 above; however, the combination does not explicitly teach disconnecting a party from any network during the normal user operation phases.
Schiffman further teaches disconnecting a party from any network during the normal user operation phases (Paragraph 0042 teaches the system may include an update module that may control redistribution of secret shares to user devices; redistribution of secret shares may facilitate removing a removed device from the set of devices).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the further teachings of Schiffman to disconnect a party from any network during the normal user operation phases.
There is motivation to further combine Schiffman into the combination of Corduan and Schiffman because of the same reasons listed above for claims 1, 21, and 32.

Regarding Claims 4 and 29, the combination of Corduan and Schiffman teaches all the limitations of claims 1 and 21 above; however, the combination does not explicitly teach further comprising the digital asset transaction considered as a single-signature, as seen by the underlying blockchain technology, is associated to a private key SKABC that is never created.
Schiffman further teaches further comprising the digital asset transaction considered as a single-signature, as seen by the underlying blockchain technology, is associated to a private key SKABC that is never created (Paragraphs 0025 and 0039-0040 teach once the processor executing the combiner module has verified authenticity of partial response provided by participating key shareholders i ∈ S={i1, . . . , ik}, the combiner module may generate a group signature from these partial responses; the group signature may serve as an authenticating response to the challenge when generated from partial responses received from a threshold number of members of the set of devices; thus, when a quorum of shares are participating, the group signature may authenticate the user, allowing access to the resource guarded by authentication module; thus, when receiving partial shares from user devices, the combiner module may check that the verification values match prior to combining partial shares into the group signature; if a device submits a verification value that is invalid, the combiner module may exclude partial share received from that device when generating the group signature).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the further teachings of Schiffman to further comprise the digital asset transaction considered as a single-signature, as seen by the underlying blockchain technology, is associated to a private key SKABC that is never created.
There is motivation to further combine Schiffman into the combination of Corduan and Schiffman because this may allow the combiner module to submit an authenticating response to authentication module despite one or more user devices becoming compromised (Schiffman Paragraph 0040).

Regarding Claims 5 and 30, the combination of Corduan and Schiffman teaches all the limitations of claims 1 and 21 above; however, the combination does not explicitly teach further comprising the digital asset transaction considered as a single-signature, as seen by the underlying blockchain technology, is associated to a public key PKABC that is created and that is used to verify the transaction.
Schiffman further teaches further comprising the digital asset transaction considered as a single-signature, as seen by the underlying blockchain technology, is associated to a public key PKABC that is created and that is used to verify the transaction (Paragraphs 0028 and 0051 teach once generated by the processor executing the combiner module, the group signature may be transmitted by to verifier module; the processor of a device executing the verifier module may verify the group signature using the public key generated by dealer module; the authentication module may use the public key from data store to grant access to a resource upon receiving an authenticating response from the members of the set of devices).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the further teachings of Schiffman to further comprise the digital asset transaction considered as a single-signature, as seen by the underlying blockchain technology, is associated to a public key PKABC that is created and that is used to verify the transaction.
There is motivation to further combine Schiffman into the combination of Corduan and Schiffman because the verifier module at this point may, for example, prevent user from accessing resource, demand further proof of user's identity (e.g., via a password), and/or take some other appropriate action consistent with maintaining the security of resource (Schiffman Paragraph 0028).

Regarding Claims 6 and 31, the combination of Corduan and Schiffman teaches all the limitations of claims 1 and 21 above; however, the combination does not explicitly teach transacting and recovering the digital asset through derived keys.
Schiffman further teaches transacting and recovering the digital asset through derived keys (Paragraphs 0039 and 0048 teach the combiner module may receive partial responses from members of the set of user devices and combine the partial responses into a group signature, and provide the group signature to authentication module; the group signature may serve as an authenticating response to the challenge when generated from partial responses received from a threshold number of members of the set of devices; thus, when a quorum of shares are participating, the group signature may authenticate the user, allowing access to the resource guarded by authentication module; the complete response may be a message that would be produced by signing the challenge with the private key; the complete response may be used by the authentication device to authenticate the user to grant the user access to a resource).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the further teachings of Schiffman to transact and recover the digital asset through derived keys.
There is motivation to combine further Schiffman into the combination of Corduan and Schiffman because of the same reasons listed above for claims 1 and 21.

Regarding Claim 22, the combination of Corduan and Schiffman teaches all the limitations of claim 21 above; and Corduan further teaches wherein a first one of the one or more servers is offered by a service provider (Paragraphs 0005 and 0041 teach a user may use a computing device to access an online resource, such as an online marketplace, an online service, etc..; a trusted party may choose itself as the entity which must issue a grant, thus combining the roles of the trusted party and a third party verification service provider).

Regarding Claim 24, the combination of Corduan and Schiffman teaches all the limitations of claim 21 above; however, the combination does not explicitly teach wherein a third one of the one or more servers operated by a user, the user operating the third server for the purpose of transacting a digital asset.
Schiffman further teaches wherein a third one of the one or more servers operated by a user, the user operating the third server for the purpose of transacting a digital asset (Paragraphs 0048 and 0039 teach the method includes providing a partial response to a combiner device; the user device may be the combiner device and may generate a complete response from a threshold number of partial responses; the combiner device may transmit the complete response to the authentication device to authenticate the user to grant the user access to a resource; the combiner module may also combine the partial responses into a group signature, and provide the group signature to authentication module; the group signature may authenticate the user, allowing access to the resource guarded by authentication module).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the further teachings of Schiffman for a third one of the one or more servers to be operated by a user, the user operating the third server for the purpose of transacting a digital asset.
There is motivation to further combine Schiffman into the combination of Corduan and Schiffman because of the same reasons listed above for claim 21.

Regarding Claim 25, the combination of Corduan and Schiffman teaches all the limitations of claim 21 above; however, the combination does not explicitly teach wherein the second one of the one or more servers is a backup server operated by the user.
Schiffman further teaches wherein the second one of the one or more servers is a backup server operated by the user (Paragraphs 0040-0043 and 0048 teach when receiving partial shares from user devices, the combiner module may check that the verification values match prior to combining partial shares into the group signature; the user device may be the combiner device and may generate a complete response from a threshold number of partial responses; the system may include an update module that controls redistribution of secret shares to user devices; redistribution of secret shares may facilitate, for example, adding a new user device to the set of devices, removing a removed device from the set of devices, changing the threshold number of devices needed for a valid authenticating response to be generating, updating the private key, and so forth).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the further teachings of Schiffman for the second one of the one or more servers to be a backup server operated by the user.
There is motivation to further combine Schiffman into the combination of Corduan and Schiffman because of the same reasons listed above for claim 21.

Regarding Claim 26, the combination of Corduan and Schiffman teaches all the limitations of claim 21 above; and Corduan further teaches wherein the one or more servers are operatively connected on insecure channels, the one or more servers using encryption mechanisms for data transfer (Paragraph 0023 teaches the key manager may then encrypt each portion of the private key with a public key of the trusted party to which each portion is being distributed and distribute the portions/shares of the private key to the trusted parties; the key manager may then distribute the plurality of encrypted portions of the private key to each trusted party over the communications path; the communication of the portions of the private key to the trusted parties is secure since each portion for each trusted party is encrypted with the public key of that trusted party; the identity of each trusted party and the encrypted portion of the private key for each trusted party may be stored in the immutable ledger).

Claims 2, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Corduan (US 20190007205) in view of Schiffman (US 20180278594) in further view of Wright (US 20210042829).

Regarding Claims 2, 27, and 33, the combination of Corduan and Schiffman teaches all the limitations of claims 1, 21, and 32 above; however, the combination does not explicitly teach wherein the digital asset is a cryptocurrency.
Wright from same or similar field of endeavor teaches wherein the digital asset is a cryptocurrency (Paragraph 0136 teaches referring to FIG. 1, a method embodying the invention for transferring control of a digital asset such as a quantity of cryptocurrency such as Bitcoin; in order to transfer the asset to a third party, the first private key dA is accessible by means of a first threshold number of shares dAi of the first private key dA, and is inaccessible in the absence of the first threshold number of shares dAi of the first private key dA; shares Dki of a deterministic key Dk are distributed among the plurality of second participants, such that the deterministic key Dk is accessible by means of a second threshold number of shares Dki of the deterministic key Dk, and is inaccessible in the absence of the second threshold number shares Dki).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the teachings of Wright for the digital asset to be a cryptocurrency.
There is motivation to combine Wright into the combination of Corduan and Schiffman because this provides the advantage of enabling consistency of shares received from different fourth participants to be checked without disclosing private keys or shares, thereby enabling suspected untrustworthy participants to be ignored without comprising security of the method (Wright Paragraph 0025).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Corduan (US 20190007205) in view of Schiffman (US 20180278594) in further view of Oberheide (US 20180234251).

Regarding Claim 23, the combination of Corduan and Schiffman teaches all the limitations of claim 5 above; however, the combination does not explicitly teach wherein a second one of the one or more servers is a backup server operated by a party other than the service provider.
Oberheide from same or similar field of endeavor teaches wherein a second one of the one or more servers is a backup server operated by a party other than the service provider (Paragraphs 0063 and 0073 teach access to as service provider can be conferred by a primary authenticator (e.g., an identity provider), a secondary authenticator (e.g., a 2FA service), and/or any other suitable entity; for example, the method can additionally or alternatively include: performing, at a primary authentication system, in response to a second attempt of the user to access the a service provider, primary authentication of the user using a third authentication factor; generating, at the primary authentication system, a third authentication response to the primary authentication performed in response to the second attempt; generating, at the primary authentication system, a third partial digital signature for the third authentication response using the first private key share; performing, at the secondary authentication system, in response to a second attempt of the user to access the service provider, secondary authentication of the user using a fourth authentication factor; generating, at the secondary authentication system, a fourth authentication response to the secondary authentication performed in response to the second attempt; generating, at the secondary authentication system, a fourth partial digital signature for the fourth authentication response using the second private key share; combining the third and the fourth partial digital signatures, resulting in a second composite digital signature; transmitting the second composite digital signature to the service provider with at least one of the third and the fourth authentication responses; validating, at the service provider, the second composite digital signature using the public key; and providing the user with access to the service provider in response to successful validation of the second composite digital signature).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corduan and Schiffman to incorporate the teachings of Oberheide for a second one of the one or more servers to be a backup server operated by a party other than the service provider.
There is motivation to combine Oberheide into the combination of Corduan and Schiffman because a user's knowledge authentication factor (e.g., a username and password) can be compromised. Without needing to replace the private key shares stored at primary and secondary authentication systems, a network administrator can replace the compromised knowledge authentication factor with a new authentication factor that is compatible with authentication systems using the same private key shares. Regarding the second variation, any number and/or type of alternative authentication factors can be implemented with any suitable authentication system. Replacement authentication factors can be automatically implemented with an authentication system in response to detecting unauthorized access to an authentication factor (e.g., a hacker compromising a user name and password knowledge factor associated with the service provider), but can be implemented at any suitable time (e.g., at time intervals, manually, etc.) (Oberheide Paragraphs 0074-0075).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadlin et al. (US 20200044863) teaches techniques for securing digital signatures using multi-party computation. A method includes generating at least one first secret share by a first system, wherein at least one second secret share is generated by one of at least one second system; signing data based on the at least one first secret share when a signing policy is met, wherein the signing is part of an interactive signing process including running a multi-party computation protocol by the first system and the at least one second system, wherein the signed data corresponds to a public key generated based on the plurality of secret shares, wherein the signing policy requires a minimum number of secret shares, wherein shares of one system alone are not sufficient to meet the signing policy, wherein no portion of shares of one system are revealed to the other system during the interactive signing process.
Machani (US 10,511,436 B1) teaches an exemplary method comprises splitting a secret key of a software application provider into a plurality of key shares, wherein a subset of the plurality of key shares is needed to reconstruct the secret key; using one key share to encrypt the remaining key shares to obtain a set of wrapped key shares; applying the one key share to a white-box cryptography compiler to generate a white-box cryptographic program; generating a user application linked to the white-box cryptography program; distributing the user application to a user; and providing one wrapped key share to a relying party, wherein, the relying party provides a challenge and the one wrapped key share of the relying party to the user application, wherein the user application provides the one wrapped key share of the relying party to the white-box cryptographic program and obtains a digital signature for the relying party, and wherein the relying party verifies the signature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685